Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1725
                Lower Tribunal Nos. F20-7010, F19-3967
                          ________________


                             Brian Hodges,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.



     A Case of Original Jurisdiction – Prohibition.

    Michael A. Catalano, P.A., and Michael A. Catalano; Beckham Solis,
PLLC, and Helmuth Solis, for petitioner.

    Ashley Moody, Attorney General, and Joanne Diez, Assistant Attorney
General, for respondent.


Before MILLER, LOBREE, and BOKOR, JJ.

     MILLER, J.
      Petitioner, Brian Hodges, seeks writs of prohibition to prevent the

assigned trial judge from further presiding over his criminal case and habeas

corpus challenging the legality of his pretrial detention. Reiterating the well-

entrenched adage that “the laws governing judicial disqualification were

never intended ‘to enable a discontented litigant to oust a judge because of

adverse rulings made,’” for such rulings are reviewable otherwise, “but,

instead, serve ‘to prevent his [or her] future action in the pending case’” and

concluding Hodges is properly detained under Florida Rule of Criminal

Procedure 3.132 and section 907.041, Florida Statutes (2021), we deny both

petitions. Quintas Vazquez v. Smith, 318 So. 3d 579, 579 (Fla. 3d DCA

2021) (citations omitted).

                               BACKGROUND

      In early 2019, Hodges was charged by information with several

alcohol-related crimes, including driving under the influence (“DUI”) with

serious bodily injury and damage to property or person. See § 316.193(1),

(3), Fla. Stat. After he was released on felony bond, he was again arrested

and charged with committing a myriad of crimes, including boating under the

influence (“BUI”) manslaughter and vessel homicide. See §§ 327.35(3),

782.072, Fla. Stat. The trial court revoked his bond on the initial charges.




                                       2
      The State filed a motion for pretrial detention pursuant to Florida Rule

of Criminal Procedure 3.132 and section 907.041, Florida Statutes. Citing a

prior DUI conviction from the State of New York, the State asserted Hodges

had “previously violated conditions of release and no further conditions of

release [were] reasonably likely to assure his appearance at subsequent

proceedings;” he “pose[d] a threat of harm to the community,” as he “[was]

charged with a dangerous crime, to wit, . . . [m]anslaughter;” there was “a

substantial probability that [he] committed such crime, the factual

circumstances of the crime indicate[d] a disregard for the safety of the

community, and there [were] no conditions of release reasonably sufficient

to protect the community from the risk of physical harm to persons.” The trial

court convened a hearing, at the conclusion of which it found the criteria for

pretrial detention was satisfied and ordered Hodges held without bond.

      A jury later acquitted Hodges of the crimes precipitating the initial

arrest.   Hodges unsuccessfully sought reconsideration of the pretrial

detention order, and the instant petitions ensued.

                          STANDARD OF REVIEW

      “Although a trial court has discretion in setting reasonable pretrial

release conditions, [the] authority to order pretrial detention is circumscribed




                                       3
by the state constitution and relevant statutes.” Blair v. State, 15 So. 3d 758,

760 (Fla. 4th DCA 2009).

                                 ANALYSIS

      Finding the motion for disqualification filed below was legally

insufficient, we deny the petition for writ of prohibition without further

elaboration and focus our analysis instead on the propriety of continued

pretrial detention. A petition for writ of habeas corpus is the proper vehicle

to challenge an order of pretrial detention. State v. Broom, 523 So. 2d 639,

641 (Fla. 2d DCA 1988); see also Miller v. State, 980 So. 2d 1092 (Fla. 2d

DCA 2008); Holmes v. State, 933 So. 2d 1205 (Fla. 2d DCA 2006).

      The traditional purpose of bail is “to insure the defendant’s appearance

and submission to the judgment of the court.” Reynolds v. United States, 80

S. Ct. 30, 32 (1959). Of equally salient consideration, however, are the

alternative purposes of warding off witness intimidation and preventing the

repetition of dangerous acts by incapacitating the accused. As relevant to

the latter objective, the legislature enacted section 907.041, Florida Statutes,

entitled “[p]retrial detention and release,” to ensure “the protection of the

community from risk of physical harm to persons.” § 907.041(1), Fla. Stat.

To that end, the statute authorizes the refusal of bond under certain closely

circumscribed circumstances.


                                       4
      Section 907.041, provides, in pertinent part:

      The court may order pretrial detention if it finds a substantial
      probability, based on a defendant’s past and present patterns of
      behavior, the criteria in s. 903.046, and any other relevant facts,
      that any of the following circumstances exist:

      ....

      The defendant poses the threat of harm to the community. The
      court may so conclude, if it finds that the defendant is presently
      charged with a dangerous crime, that there is a substantial
      probability that the defendant committed such crime, that the
      factual circumstances of the crime indicate a disregard for the
      safety of the community, and that there are no conditions of
      release reasonably sufficient to protect the community from the
      risk of physical harm to persons.

§ 907.041(4)(c), Fla. Stat.

      In the instant case, during a lengthy hearing, the State adduced

evidence that Hodges, having been previously convicted of DUI in another

state, committed several offenses while out on felony bond. One of those

crimes involved the death of another.

      Relying upon his acquittal on the underlying charges, Hodges argues,

however, this evidence was insufficient to satisfy the statutory criteria. Here,

the trial court did not purport to predicate its finding upon the conduct for

which Hodges was acquitted. Instead, the gravamen of the pretrial detention

order was that Hodges, having been previously convicted of a DUI-related

offense, violated the conditions of his release by engaging in crimes


                                        5
demonstrating a disregard for the safety of the community. Consequently,

the acquittal does not operate to nullify the basis for ordering detention.

      Hodges further contends that the instant charges do not qualify as

“dangerous crimes” under the pretrial detention statute. 1 As with the analysis

of any statute, we “begin[] with ‘the language of the statute,’” and, in this

case, because that “language provides a clear answer, it ends there as well.”

Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 438 (1999) (citations

omitted). Section 907.041, Florida Statutes, contains an exhaustive list of

those crimes deemed by the legislature sufficiently dangerous to

demonstrate the accused poses a risk of harm to the community. Among

those included are “homicide” and “manslaughter.” § 907.041(4)(a), Fla.

Stat. The statute does not purport to distinguish between, degrees, residual

categories, or varieties of the delineated crimes.

      Like voluntary manslaughter and involuntary manslaughter, BUI

manslaughter falls under the broad umbrella of “manslaughter.”                See

Manslaughter, Garner’s Dictionary of Legal Usage (3d ed. 2011)



1
  Hodges argues that pretrial detention considerations relating to DUI
manslaughter are included in section 907.041(4)(c), Florida Statutes, thus,
alcohol-related crimes resulting in death are thereby excluded from section
907.041(4)(a), Florida Statutes. This argument is unavailing, as the
legislature gave no separate consideration to BUI manslaughter or vessel
homicide.

                                       6
(“Manslaughter: A. Voluntary manslaughter and involuntary manslaughter.

. . . B. And causing death by reckless or dangerous driving.”); see also

Garcia v. Junior, 46 Fla. L. Weekly D1605 (Fla. 3d DCA July 14, 2021)

(noting DUI manslaughter is delineated as a “dangerous crime”). Further, it

is hardly debatable that vessel homicide constitutes a form of “homicide.”

Accordingly, we decline to intrude upon the prerogative of the legislature and

carve out an unpenned exception to the statute.

      Noting the threat of community harm finding is further supported by

Hodges’ out-of-state DUI conviction, we discern no error in the decision to

order pretrial detention. See § 907.041(4)(c)4., Fla. Stat. (“[C]onditions that

would support a finding . . . that the defendant poses a threat of harm to the

community include, but are not limited to, any of the following: a. The

defendant has previously been convicted of any crime under s. 316.193, or

of any crime in any other state or territory of the United States that is

substantially similar to any crime under s. 316.193.”). Thus, we deny both

petitions.

      Petitions denied.




                                      7